DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendments.
The 35 U.S.C. 112(b) rejection has been withdrawn in view of claim amendments.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Andrew Kasnevich on 03/11/22.
The application has been amended as follows:

1. (Currently Amended) A permission mediating system, comprising: 
a permissions monitor that is configured to: 
monitor communications between a client device and one or more applications; 
identify permissions requests and manual permissions responses communicated between the client device and the one or more applications, the permissions requests requesting permission from the client device to grant access one or more applications and the manual permissions responses either granting or not granting the requested access to the one or more applications; and 
store the permissions requests and the manual permissions responses in a database; 
a predictive model stored in a memory, the predictive model being capable of predicting a default permission[[s]] response, the default permission response being a predicted response to a current permissions request based on past permissions requests and past manual permissions responses stored in the database by the permissions monitor; 
a permission mechanism that is configured to: 
select a seed model for training the predictive model based on a location associated with the client device; 
train the predictive model using the seed model, the permissions requests, and the manual permissions responses stored in the database by the permissions monitor; and 
provide the default permission response using the predictive model, the default permission response including one or more of: an application type, a permission option, and a permission category.

2. (Original) The permission mediating system of 1, wherein the permission mechanism is further configured to transfer the predictive model to a second client device.

3. (Original) The permission mediating system of 1, further comprising: 


4. (Original) The permission mediating system of 1, wherein the permission mechanism is further configured to change a unique identifier associated with the client device in the communications monitored by the permissions monitor.

5. (Original) The permission mediating system of 1, wherein the default permission response includes a location associated with the client device.

6. (Original) The permission mediating system of 1, wherein the predictive model is pre-trained for some permission requests and manual permission responses.

7. (Currently Amended) A permission mediating method, comprising: 
generating a predictive model on a user device, the predictive model being capable of predicting a default permission[[s]] response, the default permission response being a predicted response to a current permissions request based on past permissions requests and past manual permissions responses stored in a database; 
selecting a seed model for training the predictive model based on a location associated with the user device; 
training the predictive model using the seed model, the past permissions requests, and the past manual permissions responses stored in the database; 
monitoring data communications on the user device for permission requests and permission responses, the permission[[s]] requests requesting permission from the user device to grant access to one or more applications and the permission[[s]] responses either granting or not granting the requested access to the one or more applications;
identifying communicated permission requests and communicated permission responses and storing the communicated permission requests and the communicated permission responses in the database; 
refining the predictive model using the communicated permission requests and the communicated permission responses stored in the database until a threshold is met; and 
providing the default permission response from the predictive model, wherein the default permission response is provided on behalf of the user device in response to one of the permission requests.

8. (Original) The permission mediating method of claim 7, further comprising: 
transferring the predictive model to a second user device, wherein the predictive model provides the default permission response on behalf of the second user device in response to one of the permission requests.

9. (Original) The permission mediating method of claim 8, wherein the predictive model is encrypted.

10. (Original) The permission mediating method of claim 7, wherein the predictive model is pre- trained for one or more selected from: (1) a type of permission, (2) a type of user, (3) a type of application, (4) a privacy setting, and (5) an operating system.

11. (Original) The permission mediating method of claim 7, wherein the predictive model is pre- trained for a type of service that sends one of the permission requests.

12. (Currently Amended) A permission mediating system, comprising: 
a memory, the memory containing a predictive model, the predictive model being capable of predicting a default permission[[s]] response, the default permission response being a predicted response to a current permissions request based on past permissions requests and past manual permissions responses; 
a database, the database storing permission requests and manual permission responses in data communications between a client device and one or more applications, the permissions requests requesting permission from the client device to grant access to the one or more applications and the manual permissions responses either granting or not granting the requested access to the one or more applications; 
a permissions monitor that is configured to: 
monitor data communications between the client device and the one or more applications; 
identify communicated permissions requests and communicated manual permission responses; and 
update the database with the communicated permissions requests and the communicated manual permission responses; and 
a permissions manager that is configured to: 
select a seed model for training the predictive model based on a location associated with the client device; 
train the predictive model for a user using the seed model and the database until a threshold is met; and 
provide [[a]] the default permission response on behalf of the user, wherein the default permission response comprises one or more features selected from: (1) application type, (2) permission options, and (3) permission category.

13. (Previously Presented) The permission mediating system of 12, wherein: 
the seed model is pre-trained for a generic user, and 
the seed model is used initially as the predictive model.  

14. (Previously Presented) The permission mediating system of 12, wherein: 
the seed model is pre-trained for a type of user, and 
the seed model is used initially as the predictive model.  

15. (Currently Amended) The permission mediating system of 12, wherein: 
the seed model is pre-trained for a particular language, 
the seed model is used initially as the predictive model.  

16. (Previously Presented) The permission mediating system of 12, wherein the permissions manager changes a location associated with the user.  

17. (Previously Presented) The permission mediating system of 12, further comprising: 
a notification mechanism that notifies the user of the default permission response.  

18. (Previously Presented) The permission mediating system of 17, wherein the notification mechanism allows the user to modify the default permission response.  

19. (Previously Presented) The permission mediating system of 12, further comprising: 
a family relationship manager that modifies the default permission response.  

20. (Previously Presented) The permission mediating system of 12, further comprising: 
a user class manager that modifies the default permission response.
	
Allowance
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 1: “store the permissions requests and the manual permissions responses in a database” and “a permissions manager that is configured to: select a seed model for training the predictive model based on a location associated with the client device; train the predictive model for a user using the seed model and the database until a threshold is met; and provide the default permission response on behalf of the user, wherein the default permission response comprises one or more features selected from: (1) application type, (2) permission options, and (3) permission category” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 7: “selecting a seed model for training the predictive model based on a location associated with the user device”, “training the predictive model using the seed model, the past permissions requests, and the past manual permissions responses stored in the database”, “storing the communicated permission requests and the communicated permission responses in the database”, “refining the predictive model using the communicated permission requests and the communicated permission responses stored in the database until a threshold is met” and “providing the default permission response from the predictive model, wherein the default permission response is provided on behalf of the user device in response to one of the permission requests” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 12: “a database, the database storing permission requests and manual permission responses in data communications between a client device and one or more applications” and “a permissions manager that is configured to: select a seed model for training the predictive model based on a location associated with the client device; train the predictive model for a user using the seed model and the database until a threshold is met; and provide the default permission response on behalf of the user, wherein the default permission response comprises one or more features selected from: (1) application type, (2) permission options, and (3) permission category” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436